DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/22/2021.  The objections to the specification have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1, 2, 4, 8-12, 14-23 remain pending for consideration on the merits.  
Allowable Subject Matter
Claims  1, 2, 4, 8-12, 14-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 23, the subject matter which is considered to distinguish from the closest prior art of record, Mrzyglod (EP 0718570). The prior art of record teaches a refrigerator including a plurality of walls in contrast to the claimed features of the plurality of walls includes a plurality of internal walls and a plurality of external walls, the plurality of internal walls a central internal wall and a plurality of angled walls, the plurality of angled walls being skewed relative to the central internal wall or a central internal wall separating a first portion of the airflow path on a first lateral side of the central internal wall and in direction communication with the inlet from a second portion of the airflow path on a second lateral side of the central internal wall and in direction communication with the outlet; a first plurality of angled internal walls extends into the first portion airflow path, the first plurality of angled internal walls along the first portion of the airflow path angled to extend laterally inward and rearward; and a second plurality of angled internal walls extends into the second portion airflow path, the second plurality of angled internal walls along the second portion of the airflow path angled to extend laterally inward and forward.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 23 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763